Citation Nr: 1228022	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  03-02 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for plantar fasciitis with Achilles heel tendon spurs of the left foot.

2.  Entitlement to an increased (compensable) rating for lichen simplex of the genital area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of October 2001 and May 2007 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.

By the October 2001 rating action, the RO determined that the Veteran had not submitted new and material evidence to reopen her claim for service connection for plantar fasciitis with Achilles heel tendon spurs of the left foot.  In that same rating action, the RO determined that the Veteran had submitted new and material evidence to reopen her claim for service connection for a right ankle/foot disability.  However, upon reopening the aforementioned claim, the RO denied it on the merits.  In addition, the RO denied the Veteran's claim for an increased (compensable) rating for lichen simplex of the genital area.

In September 2002, the Veteran filed a notice of disagreement (NOD) in which she stated that she disagreed with the October 2001 decision.  In December 2002, the RO issued a statement of the case (SOC) and listed the issues on appeal as all the issues decided in the October 2001 rating action except the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for plantar fasciitis with Achilles heel tendon spurs of the left foot.  However, upon a review of the Veteran's September 2002 NOD, it is clear that she disagreed with the entire October 2001 decision, which would include the RO's denial of the aforementioned new and material claim.  Following the issuance of the December 2002 SOC, the Veteran submitted a timely substantive appeal (VA Form 9) in January 2003.

In April 2009, the Veteran testified before a Veterans Law Judge via videoconference.  A copy of the transcript of that hearing has been made part of the claims file.

The case was remanded in June 2009 for further development with respect to the lichen simplex claim and for the issuance of an SOC with respect to the left foot claim.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Veteran in July 2009 filed a timely substantive appeal with respect to the left foot claim.  Also in the June 2009 decision, the Board reopened and denied the claim of service connection for a right foot/ankle disability.  

In a written statement dated August 10, 2009, in response to a development letter pertaining to the left foot claim, the Veteran argued that "[t]he issue[] is actually with my RIGHT foot and always has been.  Please correct this mistake." (emphasis in original).  In this regard, the Board advises the Veteran that the right foot claim was denied in the June 2009 Board decision and construes her August 2009 written statement as a new claim to reopen.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle/foot disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In June 2012 the Veteran was notified by letter that the Veterans Law Judge who conducted her April 2009 videoconference hearing had left the Board.  The Board offered her the opportunity to have an additional hearing before another Veterans Law Judge who would then adjudicate the issues on appeal.  In a July 2012 reply to that letter the Veteran informed the Board that she did desire an additional hearing.  She requested a Travel Board hearing before a Veterans Law Judge.

In addition, the Veteran requested a hearing at a local VA office before a Veterans Law Judge in her July 2009 substantive appeal with respect to her increased rating claim.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing before a Veterans Law Judge (VLJ) at the Regional Office pursuant to her July 2009 and July 2012 requests.  The RO should notify the Veteran of the date and time of her hearing, in accordance with 38 C.F.R. § 20.704(b).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


